FILED
                            NOT FOR PUBLICATION                             JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30042

               Plaintiff - Appellee,             D.C. No. 3:10-cr-05294-RBL

  v.
                                                 MEMORANDUM *
JOSHUA ROBERT STARNES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Joshua Robert Starnes appeals from the 180-month sentence imposed

following his guilty-plea conviction for transportation of child pornography, in

violation of 18 U.S.C. § 2252A(a)(1). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Starnes contends that the district court committed procedural error by

relying on a clearly erroneous factual finding in selecting his sentence, and by

failing adequately to consider and explain the 18 U.S.C. § 3553(a) sentencing

factors. There was no procedural error because the district court’s factual findings

were supported by the record, see United States v. Spangle, 626 F.3d 488, 497 (9th

Cir. 2010), and because the district court’s consideration and explanation of the

relevant sentencing factors was sufficient to “communicate[] that the parties’

arguments have been heard, and that a reasoned decision has been made,” United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Starnes also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, Starnes’s below-Guidelines sentence is substantively reasonable. See Gall

v. United States, 552 U.S. 38, 51 (2007). His contention that the sentence is

unreasonable because the district court used the Guidelines range as an initial

benchmark in selecting his sentence fails. See United States v. Henderson, 649
F.3d 955, 964 (9th Cir. 2011) (“[S]entencing courts must continue to consider the

applicable Guidelines range as the starting point and the initial benchmark” in child

pornography cases) (internal quotation marks and citation omitted).

      AFFIRMED.


                                          2                                       11-30042